DETAILED ACTION
	This Office action is in response to the RCE received September 27, 2021.
Newly submitted claims 34-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new claims depend from claim 8 drawn to a method of forming a resist pattern which has been restricted. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 21, 27, 29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ASANO et al (2014/0302438) and ICHIKAWA et al (8,921,029)
The claimed invention now recites:

    PNG
    media_image1.png
    841
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    553
    625
    media_image3.png
    Greyscale





	ASANO et al report a photoresist composition comprising any of the PAGs in paragraph [0107], of page 13 and 14 wherein the salts of formula (3-1) to (3-10) are formulated into the photoresist composition, see below;

    PNG
    media_image4.png
    342
    413
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1003
    428
    media_image5.png
    Greyscale

compound (2) in amended claim 1 and page 22, compound (B-2) which is similar compound (3-5) in amended claim 1.

    PNG
    media_image6.png
    276
    389
    media_image6.png
    Greyscale

In fact the use of any of the cyclic end rings on the compounds found in ASANO et al, compounds (3-1) to (3-10) would be seen as functionally equivalent when used in the composition to give the improved photolithographic properties, such as LWR, CDU, defects and storage stability.
Each of the photoacid salts above meet claims 9-29 for content (claim 9 and 10 see ISHIKAWA et al Examples 1-16, Table 2 and ASANO et al par.[0107], respectively), the acid diffusion controller (claims 12 and 13, see page 23, Table 2 of ASANO et al), the unsubstituted alicyclic group defined for R1 and R1a (claims 14 and 15, see formula (3-1) in ASANO et al), for the definition of “G” (claims 16-20, see formula (3-10) on page 14 in ASANO et al).  
Applicants are directed to paragraph [0109] wherein ASANO et al teach that the resist composition may include two or more types of acid generator [B], thus any of the PAGs in paragraph [0107] can be used in combination with the reasonable expectation of same or similar 
With respect to claim 27, the onium salt reported in paragraph [0122] meet the claimed onium salt compound as an acid diffusion controlling agent, specifically triphenylsulfonium salicylate and triphenylsulfonium -10- camphorsulfonate, as shown below meet new claims 27 and 28:

    PNG
    media_image7.png
    424
    420
    media_image7.png
    Greyscale

The photoacids of formula (3-3), (3-5) above meet the compound of formula (2) as claimed in claims 23 and 24.
The acid generators disclosed in ASANO et al are formulated in an amount of 6.19 parts per 100 parts of resin component (A), thus meeting new claims 25 and 26.
Examples 1-16 as seen in Table 2 of column 135 lines 43 et seq. as seen in having similar backbone structures wherein the sulfonate anion group is in the acid portion of the ester and the alicyclic group is unsubstituted, 
ICHIKAWA et al report in column [0109], lines 1-3 that the acid generator (III) may be used as a single salt or as a combination of two or more salts. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a combination any of photoacid sulfonates such as (3-6) wherein the norbornane ring is replaced with an equivalent adamantyl cyclic ring and (3-5) in the composition of ASANO et al as taught in both ASANO et al and ICHIKAWA et al using a combination of two or more acid generating compounds and reasonably expect to have a composition which is excellent in LWR, CDU and storage stability as reported in Table 3 of ASANO et al.
	The rejection is repeated wherein applicants have not provided comparative evidence to overcome the prior art references examples of record.
Any inquiry concerning this communication or earlier communications from the 7examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 3, 2022